SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

61
CA 12-01590
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


FRANK C. SLAZYK, AS REPRESENTATIVE OF
THE ESTATE OF ROSE SLAZYK, DECEASED AND
FRANK N. SLAZYK, PLAINTIFFS-APPELLANTS,

                     V                                           ORDER

JOYCE DAVOLI, DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


PETER BARTLETT NICELY, BUFFALO, FOR PLAINTIFFS-APPELLANTS.

DIMATTEO LAW OFFICE, WARSAW (DAVID M. ROACH OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Shirley
Troutman, J.), granted April 4, 2012. The order granted defendant’s
motion for summary judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court